Title: From George Washington to David Stuart, 5 August 1795
From: Washington, George
To: Stuart, David


          
            Dear Sir,
            Mount Vernon 5th Augt 1795
          
          By the Mail which came into Alexandria, this day, I have received letters, advising me of the recall of Mr Hammond; & some other matters which have induced me to determine to proceed from Georgetown to Phila.
          As none but the Officers of Government have been made acquainted with my determination respecting the ratification of the Treaty (as communicated to you last night) I request you would say nothing concerning it your self, to others; as, upon reflection, & since the determination I have taken to repair to Philadelph⟨ia⟩ it may be best to say nothing on this head, at this time—I am Dear Sir Yr Affecte Servt
          
            Go: Washington
          
         